DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-4, 6, 11 recite the limitation "the AHP". There is insufficient antecedent basis for this limitation in the claim and the quotation marks are not admissible. It should have been--the adiabatic half passage--. Claims 2-12 are rejected for the same reasons because they depend on claim 1.
Claims 13, 16, 18, 23, recite the limitation "the AHP". There is insufficient antecedent basis for this limitation in the claim and the quotation marks are not admissible. It should have been--the adiabatic half passage--. Claims 14-24 are rejected for the same reasons because they depend on claim 13.


Response to Arguments
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive.
The other 112 rejections of the previous office action are moot due to the amendments to the claims.
Regarding claims 1, 13, 25, Applicant argues that it is standard practice to use a parenthetical to define a shorthand stand-in for a lengthy phrase, rather than spelling out the phrase each time the term is used. Thus, the phrase “an adiabatic half passage (“AHP”),” as recited in claims 1, 13, and 25, defines AHP as shorthand for “adiabatic half passage” and the reader understands that all subsequence references to “the AHP” mean “the adiabatic half passage.” Claims 1, 13, and 25 have been amended to include quotation marks in the defining parenthetical, further clarifying that the purpose of the parenthetical is to define a shorthand. Thus all instances of “the AHP” find antecedent basis in “an adiabatic half passage (“AHP”)” as recited in independent claims 1, 13, and 25.
The examiner maintains the 112 rejection because such shorthand stand-in along with the quotation marks are not admissible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793